internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-155813-01 date july re legend decedent spouse dollar_figurex dollar_figurey d e dollar_figurez state state statute date date date company attorney c dear this is in response to your letter of date and previous correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to sever trust a into a gst exempt marital trust a and a gst nonexempt marital trust a under sec_26_2654-1 of the generation-skipping_transfer_tax gst regulations and to make a reverse_qtip_election with respect to the gst exempt marital trust a to cause the automatic allocation rules under sec_2632 of the internal_revenue_code to allocate a portion of decedent’s gst_exemption to the gst exempt marital trust a on date decedent a resident of state executed a revocable_trust agreement trust the current co-trustees of trust are d and e article one of trust provides that during decedent’s life the trustees are to distribute the net_income of trust to decedent quarter-annually or at more frequent intervals as decedent agrees in addition the trustees are authorized to distribute to decedent such portions of the trust property as shall be necessary or proper in the trustees judgment to provide for the support care health and welfare of decedent and decedent’s wife spouse and for the support care health welfare and education of decedent’s daughter e under article two upon decedent’s death if spouse survives decedent the trust property including any additions as a result of decedent’s death but after provision for all specific bequests charitable gifts and charitable_contributions are to be divided into two parts trust a and trust b the trustees are to allocate to trust b any property received that is excludable from decedent’s gross_estate for federal estate_tax purposes and any property that cannot qualify for the marital_deduction in decedent’s estate in addition the trustees are to further allocate to trust b a sum equal to the largest amount if any that can pass free of federal estate_tax taking into account property previously allocated under this provision the unified_credit and state_death_tax_credit but only to the extent that the latter credit does not require an increase in the state_death_taxes paid but no other credit reduced by any charges to principal as defined in sec_2053 and sec_2054 that are not deducted in computing decedent’s federal estate_tax the trustees are to retain the remaining trust property after the funding of trust b as a separate trust that is a marital trust referred to as trust a_trust a provides that during the life of spouse the trustees are authorized to distribute to spouse the entire net_income from trust a in quarter-annual installments or more frequently as the trustees and spouse may agree during the life of spouse the trustees are authorized to distribute to spouse from trust a at any time and from time to time such portions of the principal of trust a as shall be necessary or proper in the judgment of the trustees to provide for spouse’s support care health and welfare in accordance with the standard of living to which she was accustomed at the time of decedent’s death trust provides that upon the death of spouse assuming spouse survives decedent assets totaling dollar_figurez are to be set_aside in a separate trust for the benefit of decedent’s daughter e or her children upon the death of e the remaining trust property is to be divided into equal shares for each of decedent’s then living grandchildren and the descendants of any deceased grandchild decedent died on date the federal estate_tax_return form_706 for decedent’s estate was filed on date pursuant to the terms of trust dollar_figurex was to be distributed to trust a on schedule m marital_deduction of the return decedent’s executor elected to treat dollar_figurex of trust a as qualified_terminable_interest_property qtip pursuant to sec_2056 a marital_deduction in the amount of dollar_figurex was claimed with respect to trust a on schedule r of the return the executor did not make the reverse_qtip_election under sec_2652 with respect to trust a or a portion of trust a and did not allocate any of decedent’s remaining gst_exemption to trust a or to a portion of trust a it is represented that decedent’s federal estate_tax_return was prepared by company it is also represented that attorney c had the primary responsibility for the preparation of the estate_tax_return such attorney considered the issue of the allocation of gst_exemption to trust a or trust b but no allocation of exemption was made nor was a reverse_qtip_election made on the estate_tax_return it is represented that decedent’s estate acted reasonably and in good_faith by relying on a qualified_tax professional and the tax professional failed to make election executor requests an extension of time under sec_301_9100-1 and sec_3 of the procedure and administration regulations to sever trust a into two separate trusts a gst exempt martial trust a and a gst nonexempt marital trust a_trust a will be divided on a fractional share basis pursuant to sec_26_2654-1 and state statute the formula for dividing trust a will be computed as follows dollar_figurey decedent’s available gst_exemption divided by dollar_figurex the date of death value of trust a or the share that will comprise the gst exempt marital trust a will have a value equal to dollar_figurey the value of decedent’s remaining gst_exemption the percentage share that will comprise the gst nonexempt marital trust a will have a value equal to dollar_figurex minus dollar_figurey sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent’s gross_estate sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer made after date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing the form_706 or form 706na to the extent not otherwise allocated by the decedent’s executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust sec_26_2654-1 provides rules for severing a_trust that is included in the transferor’s gross_estate such a severance is recognized for purposes of chapter if the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust and b the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis state statute provides that the trustee of an inter_vivos or testamentary_trust may consolidate two or more trusts into a single trust or divide a single trust into two or more separate trusts if the consolidation or division is in the best interests of the beneficiaries of the trust or trusts is equitable and practicable and will not defeat or substantially impair the accomplishment of the purpose of the trust or trusts or the interests of the beneficiary or beneficiaries of the trust or trusts sec_2652 provides that for purposes of chapter the term transferor means-- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of-- a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301 b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief as a result of the qtip_election made on the decedent’s form_706 the property of trust a is includible in spouse's gross_estate pursuant to sec_2044 spouse accordingly is considered the transferor of the property for gst tax purposes therefore decedent’s remaining gst_exemption may not be allocated to trust a’s assets however if trust a is severed into two portions on a fractional share basis and a reverse_qtip_election under sec_2652 is made for one of the severed portions referred to as the gst exempt marital trust a decedent will be treated as the transferor of the gst exempt marital trust a’s assets and the automatic allocation rules of sec_2632 will apply decedent’s remaining gst tax exemption to the gst exempt marital trust a based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted to sever trust a into a gst exempt marital trust a and a gst nonexempt marital trust a and to file a supplemental form_706 making the reverse_qtip_election with respect to the gst exempt marital trust a thereupon the automatic allocation rules of sec_2632 will apply decedent’s remaining gst tax exemption to the gst exempt marital trust a the form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
